


AMENDMENT
TO
THE 2009 STOCK INCENTIVE PLAN
WHEREAS, InterDigital, Inc. (the “Employer”) sponsors and maintains the
InterDigital, Inc. 2009 Stock Incentive Plan (the “Plan”);
WHEREAS, the Employer has reserved the right to amend the Plan pursuant to
Section 20 of the Plan; and
The Plan is hereby amended as follows:
1.    Effective June 12, 2013, Section 10 of the Plan shall be amended in its
entirety to read as follows:
The Administrator may permit or require a Participant to defer such
Participant’s receipt of the payment of cash or the delivery of Shares that
would otherwise be due to such Participant by virtue of the lapse or waiver of
restrictions with respect to Restricted Stock Units. If any such deferral
election is required or permitted, the Administrator shall, in its sole
discretion, establish rules and procedures for such payment deferrals.
Notwithstanding anything herein to the contrary, in no event will any deferral
of the delivery of Shares or any other payment with respect to any Award be
allowed if the Administrator determines, in its sole discretion, that the
deferral would result in the imposition of the additional tax under Section
409A(a)(1)(B) of the Code. No award shall provide for deferral of compensation
that does not comply with Section 409A of the Code, unless the Board, at the
time of grant, specifically provides that the Award is not intended to comply
with Section 409A of the Code. The Company shall have no liability to a
Participant, or any other party, if an Award that is intended to be exempt from,
or compliant with, Section 409A of the Code is not so exempt or compliant or for
any action taken by the Board.


Except as expressly set forth in this Amendment, all other terms and conditions
set forth in the Plan shall remain in full force and effect. Capitalized terms
used and not defined herein shall have the meanings set forth in the Plan.
This Amendment has been adopted by the Board of Directors of the Company as of
June 12, 2013.
    

DM3\2564387.1